Title: To George Washington from Captain William Palfrey, 5 December 1775
From: Palfrey, William
To: Washington, George



Salem [Mass.] 5th Decr 1775

I wrote Mr Moylan Yesterday to acquaint your Excellency (through him) of the progress we had made in forwarding the Ordnance Stores &c. I have since got all the Baggage Waggons & Gun Carriages put together & should have sent them off this Morning, but unfortunately could not procure Harness for the Horses, & the Harness that came with them is not arriv’d from Cape Ann. I have desir’d Capt. Glover (the Agent) to send after them & expect they will be landed here by to-morrow Morning, when I shall send forward the Articles abovemention’d.
There is a large Quantity of Potatoes on board the Ship & Sloop, which if not speedily dispos’d of will perish & be of no Service to any one. Capt. Bartlett begs to receive your Excellency’s Orders respecting them. If you would chuse to have any of them at Head Quarters, he will send them. They are at present very fine.
The Scotch Ship is unloaded, all but the Coals, & the Cargo is deposited in safe Stores at Salem. This was absolutely necessary as the Ship was aground & could not be got off without.
The Mate of the Brig informs me that the Cask of Watch Coats & a box of Buck Shott were taken out at Gravesend & put on board another Transport.
Your Excellency may be assur’d the greatest dispatch in our power shall be made to get all the Stores to Head Quarters as speedily as possible. I am most respectfully Your Excellcy’s obedt humble Servt

Wm Palfrey

